Citation Nr: 0730919	
Decision Date: 10/01/07    Archive Date: 10/16/07

DOCKET NO.  02-04 525	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for claimed impotence.  

2.  Entitlement to service connection for a claimed bladder 
disorder.  

3.  Entitlement to service connection for claimed acquired 
loss of visual acuity.  

4.  Entitlement to service connection for a claimed hearing 
loss.  

5.  Entitlement to service connection for a claimed fungal 
infection of the 4th and 5th toenails of the right foot 
(hereinafter right foot disability).  

6.  Entitlement to an evaluation in excess of 100 percent for 
the service-connected anxiety with post-traumatic stress 
disorder (psychiatric disability).  

7.  Entitlement to an initial evaluation in excess of 40 
percent for the service-connected degenerative disc disease 
of L5-S1, L1-L2, and L3-L4, along with residuals of 
compression fractures of T12, L1, L2 and L3 (low back 
disability).  

8.  Entitlement to an initial evaluation in excess of 20 
percent for the service-connected chondromalacia patella and 
arthritis of the right knee (right knee disability).  

9.  Entitlement to an initial evaluation in excess of 20 
percent for service-connected chondromalacia patella and 
arthritis of the left knee (left knee disability).  

10.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected hypertension.  

11.  Entitlement to a compensable evaluation for the service-
connected left herniorrhaphy with left orchiectomy (left 
herniorrhaphy).  

12.  Entitlement to special monthly compensation (SMC) for 
anatomical loss of a creative organ based on removal of an 
undescended testicle.  

13.  Entitlement to an effective date prior to June 8, 2004 
for SMC based on housebound status.  



REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney 



ATTORNEY FOR THE BOARD

J. W. Loeb





INTRODUCTION

The veteran served on active duty from January 1942 to 
September 1945 and was a prisoner of war (POW) of the German 
Government from February 1944 to April 1945.  

The issue of service connection for impotence was remanded by 
the Board of Veterans' Appeals (Board) to the RO in January 
2004 for additional development.  The other issues on appeal 
come before the Board on appeal from the RO.  

Although a 100 percent evaluation for the service-connected 
psychiatric disability was assigned by rating decision in 
March 2001, effective on January 16, 2001, the issue of an 
increased rating for service-connected psychiatric disability 
has been included in a Notice of Disagreement and Substantive 
Appeal and has been addressed in a Statement of the Case.  
Consequently, it is included in this appeal.  



FINDINGS OF FACT

1.  The veteran currently is not shown to have impotence due 
to an event or incident of his period of military service.  

2.  The veteran currently is not shown to have a bladder 
condition due to an event or incident of his period of 
military service.  

3.  The veteran currently is not shown to have an acquired 
loss of visual acuity due to an event or incident of his 
period of military service.  

4.  The veteran currently is not shown to have a hearing loss 
due to an event or incident of his period of military 
service.  

5.  The veteran currently is not shown to have a right foot 
condition due to an event or incident of his period of 
military service.  

6.  The veteran is currently receiving the highest schedular 
rating assignable for the service-connected psychiatric 
disability.  

7.  The service-connected low back disability did not cause 
any more than severe intervertebral disc syndrome with 
recurring attacks and intermittent relief, or more than 
severe limitation of motion of the low back, prior to 
September 23, 2002; and there is no evidence of 
incapacitating episodes having a duration of more than six 
weeks during the appeal period.  

8.  Currently, the service-connected low back disability is 
not shown to be productive of flexion to less than 70 degrees 
or of ankylosis of the thoracolumbar spine.  

9.  The service-connected right knee disability is not shown 
to have been productive of a range of motion worse than from 
18 to 122 degrees.  

10.  The service-connected left knee disability is not shown 
to have been productive of a range of motion worse than from 
15 to 120 degrees.  

11.  The service-connected hypertension currently is shown to 
be productive of blood pressure readings manifested by 
systolic of 160 or less and diastolic of 100 or less.  

12.  There is no current functional impairment due to the 
service-connected left herniorrhaphy residuals.  

13.  An undescended left testicle was removed in 1948; the 
veteran currently does not have acquired loss of a creative 
organ as a result of service-connected disability.  

14.  The service-connected PTSD has been rated as 100 percent 
disabling effective on January 16, 2001; the combined rating 
for other service-connected disabilities was not a minimum 60 
percent before June 8, 2004.  

16.  The veteran currently is not shownt to be substantially 
confined to his home and its immediate premises as a result 
of his service-connected disabilities.  



CONCLUSIONS OF LAW

1.  The veteran does not have a disability manifested 
impotency due to disease or injury that was incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).  

2.  The veteran does not have a bladder disability due to 
disease or injury that was incurred in or aggravated by 
active military duty.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).  

3.  The veteran does not have a disability manifested by an 
acquired loss of visual acuity due to disease or injury that 
was incurred in or aggravated by active duty.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).  

4.  The veteran does not have a disability manifested by 
hearing loss due to disease or injury that was incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).  

5.  The veteran does not have a right foot disability due to 
disease or injury that was incurred in or aggravated by 
active military duty.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).  

6.  The claim for an increased rating in excess of 100 
percent for the service-connected psychiatric disability must 
be denied by operation of law.  38 U.S.C.A. § 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.130 including Diagnostic Code 
9411 (2007).  

7.  The criteria for the assignment of an initial evaluation 
in excess of 40 percent for the service-connected low back 
disability have not been met.  38 U.S.C.A. § 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including 
Diagnostic Code 5293 (2003); 38 C.F.R. §§ 4.7, 4.71a 
including Diagnostic Code 5243 (2007).  

8.  The criteria for the assignment of an initial evaluation 
of 30 percent for the service-connected right knee disability 
have been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 5003-5261 
(2007).  

9.  The criteria for the assignment of an initial evaluation 
in excess of 20 percent for the service-connected left knee 
disability have not been met.  38 U.S.C.A. § 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including 
Diagnostic Codes 5003-5261 (2007).  

10.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for the service-connected 
hypertension have not been met.  38 U.S.C.A. § 1155, 5103A, 
(West 2002); 38 C.F.R. § 4.104 including Diagnostic Code 7101 
(2007).  

11.  The criteria for the assignment of a compensable 
evaluation for the service-connected left herniorrhaphy have 
not been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.114 including Diagnostic Code 7338 
(2007).  

12.  The criteria for SMC based on the loss of a creative 
organ as secondary to service-connected disability have not 
been met.  38 U.S.C.A. §§ 1110, 1114(k), 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.350(a) (2007).  

13.  The criteria for an effective date prior to June 8, 2004 
for SMC based on housebound status have not been met.  38 
U.S.C.A. §§ 1114, 5110 (West 2002); 38 C.F.R. §§ 3.350, 3.400 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein.  

In April 2004 and May 2005, the RO sent the veteran a letter, 
with a copy to his representative, in which he was informed 
of the requirements needed to establish service connection 
and an increased rating.  In November 2006, the RO sent the 
veteran a letter in which he was informed of the requirements 
needed to establish SMC.

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims files after April 2004.  

The veteran was advised in the letters to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
possession that pertains to a claim.  

The Board notes that the veteran was informed in April 2006 
that an appropriate disability rating and effective date 
would be assigned if any of his claims was granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Relevant examinations were 
conducted in June 2004, June 2005, and September 2006.  

Although an examination was not conducted to determine 
whether there is a nexus between the veteran's bladder 
disability, loss of visual acuity, hearing loss, or right 
foot disability and service, no examination is required.  
Such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of a current disability; 
contains evidence of the disability in service; and 
contains a nexus opinion linking the current disability to 
service.  38 C.F.R. § 3.159(c)(4).  

Because not all of these conditions have been met, as will 
be discussed below, a VA examination is not necessary with 
regard to those service connection issues.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on each issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds any such 
defect to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Service Connection Claims

Law And Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Moreover, in the case of sensorineural hearing loss, service 
connection may be granted if such disorder is manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

A congenital disorder is not a disability for which 
service connection may be granted for VA compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2007).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2007).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  


Analysis

A careful review of the service medical records shows that 
the veteran's corrected distant visual acuity in both eyes on 
his entrance examination in January 1942 was 20/30+5; hearing 
was 20/20 in each ear.  Penile bleeding was noted in October 
1942 and congenital phimosis was diagnosed.  On discharge 
examination in August 1945, no pertinent abnormality was 
diagnosed; corrected distant visual acuity was 20/20 in each 
eye and hearing was 15/15 bilaterally.  

The initial postservice medical evidence of any of the 
disabilities at issue was not until hearing loss was 
diagnosed in 1983.  The veteran was subsequently treated for 
a bladder problem, eye problems, and an infection of the 
toenails of the right foot.  There is no nexus opinion on 
file that any one of these disabilities is related to 
service.  

Impotence was diagnosed on VA examinations in October 2001 
and August 2004, and the examiners concluded that the 
veteran's recent impotence was not related to service-
connected disability, including the left orchiectomy that he 
had undergone many years earlier.  The examiner in October 
2001 concluded that the veteran's impotency was probably the 
result of the aging process.  

Although there is post-service medical evidence of hearing 
loss and other pertinent disability, the Board would point 
out that a significant lapse in time between service and 
post-service medical treatment, such as in this case, may be 
considered as part of the analysis of a service connection 
claim, which weighs against the claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  

Consequently, because there was no medical evidence of the 
disabilities at issue in service and no nexus evidence in 
favor of the claims, all of the elements needed to warrant 
service connection for impotence, a bladder disability, a 
loss of visual acuity, a hearing loss, and a right foot 
disability, have not been shown.  Consequently, these claims 
must be denied.  

The Board acknowledges the written statements from and on 
behalf of the veteran.  However, questions of medical 
diagnosis or causation require the specialized knowledge and 
experience of a trained physician.  

A layperson is not competent to make a determination that a 
particular disability is the result of service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

In summary, because the preponderance of the evidence is 
against each of the veteran's service connection claims, as 
noted hereinabove, the doctrine of reasonable doubt is not 
for application with respect to these issues.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


Increased Rating Claims 

Law And Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2007).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2007).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  

However, some of the issues decided hereinbelow are based on 
the assignment of an initial rating for a disability 
following an initial award of service connection for the 
disabilities.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  

The Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2007).  

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2007).  

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

Further, 38 C.F.R. § 4.45 provides that consideration also be 
given to weakened movement, excess fatigability and 
incoordination.  


Psychiatric Disability

Analysis 

A maximum rating of 100 percent is assigned for service-
connected psychiatric disability when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living, 
including maintenance of minimal personal hygiene; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2007).   

The veteran was assigned a 100 percent evaluation for 
psychiatric disability by rating decision in March 2001, 
effective January 16, 2001, the date of claim.  

As this rating is the highest rating provided in the rating 
schedule, a rating in excess of 100 percent cannot be granted 
for service-connected psychiatric disability.  The claim must 
be denied by operation of law.  


Low Back Disability

Schedular Criteria

During the course of this appeal regulatory changes amended 
the rating criteria for evaluating intervertebral disc 
syndrome effective on September 23, 2002.  See 67 Fed. Reg. 
54,345-54,349 (2002).  Effective September 26, 2003, VA 
revised the criteria for diagnosing and evaluating the spine.  
See 68 Fed. Reg. 51454-51458 (2003).  

VA's Office of General Counsel, in a precedent opinion, has 
held that when a new regulation is issued while a claim is 
pending before VA, unless clearly specified otherwise, VA 
must apply the new provision to the claim from the effective 
date of the change as long as the application would not 
produce retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 
25179 (2003).  

The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  

The RO addressed the veteran's claim for increase under both 
the old and new criteria for lumbar spine disability in the 
May 2006 Statement of the Case.  Therefore, there is no 
prejudice to the veteran for the Board to apply both the old 
and new regulatory provisions in the appellate adjudication 
of this appeal.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Arthritis, due to trauma, substantiated by X-ray findings, 
will be rated as degenerative arthritis under Diagnostic Code 
5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2007).  

Under Diagnostic Code 5292 for loss of motion of the low 
back, effective prior to September 26, 2003, a 10 percent 
evaluation was assigned for slight, a 20 percent evaluation 
was assigned for moderate, and a 40 percent evaluation was 
assigned for severe limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (1993).  

Under Diagnostic Code 5295, prior to September 26, 2003, a 40 
percent rating was assigned for severe lumbosacral strain, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion; a 20 
percent rating was assigned with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position; a 10 percent rating was assigned for 
characteristic pain on motion; and a 0 percent rating was 
assigned with slight subjective symptoms only.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2003).  

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated under 38 C.F.R. Section 4.71a, Diagnostic Code 
5293.  Under this diagnostic code, a 60 percent evaluation is 
assigned when there is evidence of pronounced disability with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc and little intermittent relief; a 
40 percent evaluation is assigned when there is severe 
disability with recurrent attacks and only intermittent 
relief; a 20 percent evaluation is assigned when there is 
moderate disability with recurring attacks; a 10 percent 
evaluation is assigned when there is mild disability; and a 
noncompensable evaluation is assigned for postoperative 
intervertebral disc syndrome that is cured.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).  

According to 38 C.F.R. Section 4.71a, Diagnostic Code 5293 
(2002), effective September 23, 2002, a 60 percent evaluation 
may be assigned when there is evidence of intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least six weeks during the past twelve months; a 40 
percent evaluation is assigned when the incapacitating 
symptom episodes last at least four weeks, but less than six 
weeks.  

A 20 percent evaluation may be assigned when there is 
evidence of intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least two weeks, but 
less than four weeks, during the past twelve months; a 10 
percent evaluation is assigned when the incapacitating 
symptom episodes last at least one week, but less than two 
weeks, during the past twelve months.  This remained 
essentially unchanged in the revisions effective on September 
26, 2003.  
In June 2004, a correction was published to reinsert material 
that was inadvertently omitted from the initial publication 
of the 2003 revision.  69 Fed. Reg. 32449 (2003).  

For purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1) (2003).  

Under Diagnostic Code 5285, for residuals of a fracture of 
the vertebra, in effect prior to September 23, 2003, a 6 
percent evaluation was assigned without cord involvement when 
there was abnormal mobility requiring a neck brace (jury 
mast).  

In other cases, rate in accordance with definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of a vertebral body.  Note: Both under ankylosis 
and limited motion, ratings should not be assigned for more 
than one segment by reason of involvement of only the first 
or last vertebrae of an adjacent segment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (2003).  

When evaluating the disability on the basis of chronic 
manifestations, evaluate the orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Neurologic disabilities are to be 
evaluated separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.  Id. at Note 
(2).  

If the intervertebral disc syndrome is present in more than 
one spinal segment, provided that the effects in each spinal 
segment are distinct, evaluate each segment on the basis of 
chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id. at Note (3).  

Under the revised rating criteria beginning on September 26, 
2003, involving the general rating formula for diseases or 
injuries of the spine, a 50 percent evaluation is assigned 
for lumbosacral strain when there is unfavorable ankylosis of 
the entire thoracolumbar spine; a 40 percent evaluation is 
assigned for unfavorable ankylosis of the entire cervical 
spine or for forward flexion of the thoracolumbar spine to 30 
degrees or less, or for favorable ankylosis of the 
thoracolumbar spine.  

A 30 percent evaluation is assigned when forward flexion of 
the cervical spine is 15 degrees or less or when there is 
favorable ankylosis of the entire cervical spine.

A 20 percent evaluation is warranted when forward flexion of 
the thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
when forward flexion of the cervical spine is greater than 15 
degrees but not greater than 30 degrees, or the combined 
range of motion of the cervical spine is not greater than 170 
degrees; or when there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis or abnormal 
kyphosis.  

A 10 percent evaluation is assigned when forward flexion of 
the thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees, or the combined range of motion of 
the thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees; or when forward flexion of the 
cervical spine is greater than 30 degrees but not greater 
than 40 degrees, or combined range of motion of the cervical 
spine is greater than 170 degrees but not greater than 335 
degrees; or when there is muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or there is a vertebral body 
fracture with loss of 50 percent or more of the height.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2007).  

The notes to the revised rating formula for diseases and 
injuries to the spine state that any associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, are to be rated separately, 
under an appropriate diagnostic code.  Id. at Note (1).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are 0 to 30 
degrees, and left and right lateral rotation are 0 to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  Id. 
at Note (2).  


Analysis

The veteran was service connected for low back disability by 
rating decision dated in July 2004 and assigned 40 percent 
ratings effective on January 31, 2001.  

As the veteran's 40 percent rating for low back disability is 
the maximum schedular rating provided for loss of motion of 
the lumbar spine under the criteria in effect prior to 
September 23, 2003, the Board must initially determine 
whether a higher evaluation is warranted for the low back 
disability under either the intervertebral disc syndrome 
criteria in effect prior to September 23, 2002 or under the 
criteria for intervertebral disc syndrome effective September 
23, 2002.  

To warrant an higher rating for intervertebral disc syndrome 
prior to September 23, 2002, there would need to be evidence 
of pronounced disability with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc and little intermittent relief.  

When examined by VA in December 1999, the veteran's forward 
flexion of the back was to 90 degrees and lateral bending was 
to 40 degrees to each side without pain.  Motor and sensory 
examinations of the lower extremities were normal.  The 
diagnosis was lumbosacral strain with residuals with history 
of herniated nucleus pulposus and degenerative joint disease.  

According to an August 2002 medical report from D.S.B., M.D., 
the veteran was seen for left hip and sacroiliac pain.  The 
examination revealed diminished sensation and reflexes with a 
positive Patrick's sign and negative straight leg raising.  

The impression was that of chronic pain symptoms relating to 
significant osteoarthritis, with some sacroiliac and hip-
related component, as well as possible degenerative disc 
disease.  

Based on these findings, there were no more than severe 
symptoms of intervertebral disc syndrome prior to September 
23, 2002, with no evidence of pronounced symptomatology with 
little intermittent relief.  

Consequently, a rating in excess of 40 percent was not 
warranted for the veteran's service-connected low back 
disability under the schedular criteria for intervertebral 
disc syndrome effective prior to September 23, 2002.  

The Board must now determine whether an evaluation in excess 
of 40 percent can be awarded for service-connected low back 
disability under either the criteria for intervertebral disc 
disease effective September 23, 2002 or the general criteria 
for the spine effective September 26, 2003.  

The relevant medical evidence does not show incapacitating 
episodes, meaning a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician, 
having a total duration of at least 6 weeks during any 12 
month period.  In fact, it was reported on VA examinations in 
June 2005 and September 2006 that the veteran specifically 
denied episodes of incapacitation over the prior year.  

With respect to the schedular criteria for the spine 
effective September 26, 2003, the Board notes that the 
veteran was able to flex his back to at least 70 degrees and 
extend to at least 15 degrees when seen in June 2005 and 
September 2006.  There was no ankylosis of the thoracolumbar 
spine reported on either evaluation.  

As the veteran has shown less restriction of motion of the 
lumbar spine than is required for a 20 percent evaluation, a 
schedular evaluation in excess of 40 percent is not warranted 
for service-connected low back disability under the current 
rating criteria for the spine.  

The Board has considered whether there is any other rating 
code related to the spine that could be applicable to either 
the veteran's service-connected low back disability prior to 
September 26, 2003, which is the date that essentially all 
spinal disabilities were to be rated under the same general 
criteria.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).  

Although the veteran was service-connected for compression 
fractures of the thoracic and lumbar vertebrae, an evaluation 
in excess of 40 percent is not warranted under old Diagnostic 
Code 5285 because he does not wear a neck brace and there is 
no demonstrable deformity of a vertebral body.  As there is 
no evidence of ankylosis, Diagnostic Codes 5286 and 5289 are 
also not for application.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285, 5286, 5289 (2003).  

Although a veteran can be assigned separate evaluations for 
both the orthopedic and neurological manifestations of 
service-connected back disability, the record does not show 
any significant neurological symptomatology warranting a 
separate rating, as motor and sensory evaluations were normal 
on VA examinations in June 2005 and September 2006.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 Note (2) (2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (1) (2006).  

Consequently, because there is no evidence of additional 
functional impairment due specifically to the service-
connected low back disability, no additional compensation is 
warranted under 38 C.F.R. §§ 4.40, 4.45, and DeLuca.   


Bilateral Knee Disability

Schedular Criteria

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  The maximum 20 percent is 
assigned with x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2007).  

Diagnostic Code 5260, limitation of flexion of the leg, 
provides a noncompensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  

Diagnostic Code 5261, limitation of extension, of the leg 
provides a non-compensable rating if extension is limited to 
five degrees, a 10 percent rating if limited to 10 degrees, a 
20 percent rating if limited to 15 degrees, a 30 percent 
rating if limited to 20 degrees, a 40 percent rating if 
limited to 30 degrees, and a 50 percent rating if limited to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261; see 
also 38 C.F.R. § 4.71, Plate II (2006) (showing normal 
flexion and extension as between 0 degrees and 140 degrees).  

Under Diagnostic Code 5257, the following evaluations are 
assignable for recurrent subluxation or lateral instability 
of the knee: 30 percent for severe, 20 percent for moderate, 
and 10 percent for slight.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2006).  


Analysis

The veteran was service connected for disability of each knee 
by rating decision in September 2004 and assigned a 20 
percent rating, effective on June 8, 2004, based on loss of 
extension under Diagnostic Code 5261.  The veteran timely 
appealed the assigned ratings.  

When examined by VA in June 2004, range of motion was 18 to 
122 degrees in the right knee and 15 to 120 degrees in the 
left knee with absent reflexes.  The diagnosis was 
chondromalacia patella of the knees with loss of motion and 
arthritis.  

Based on these findings, a 20 percent evaluation is warranted 
for limitation of motion of the left knee and a 30 percent 
rating is warranted for limitation of motion of the right 
knee because extension of the right knee was to only 18 
degrees, which is closer to 20 degrees than to 15 degrees.  
38 C.F.R. § 4.7.  

On VA evaluations in June 2005 and September 2006, there was 
no limitation of extension of either knee and limitation of 
flexion of either knee was to at least 110 degrees.  

A compensable rating is not warranted under Diagnostic Code 
5257 because there was no painful motion on examination in 
June 2005 and no instability on examination in September 
2006.  

Because there is no medical evidence of ankylosis, 
dislocation of semilunar cartilage, or impairment of the 
tibia and fibula, an increased evaluation is also not 
warranted for either knee disability under another diagnostic 
code for disability of the knee.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5258, 5262 (2007).  

Moreover, because there was no objective evidence of painful 
motion or change following repetitive use in June 2005 and no 
spasm, atrophy or instability in September 2006, no 
additional compensation is warranted under DeLuca.  See also 
38 C.F.R. § 4.40, 4.45.  

Finally, the Board finds that, because neither limitation of 
flexion nor limitation of extension of either leg warrants a 
compensable evaluation beginning on examination in June 2005 
under the rating schedule, a higher rating is not warranted 
for either service-connected knee disability based on the 
language of VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2004), which 
involves rating compensable limitation of flexion and 
extension of the leg as separate disabilities under 
Diagnostic Codes 5260 and 5261.  


Hypertension

Schedular Criteria

A 10 percent evaluation is warranted for hypertensive 
vascular disease (essential arterial hypertension) where the 
diastolic pressure is predominantly 100 or more or when 
systolic pressure is predominantly 160 or more; a minimum 10 
percent evaluation is also assigned when continuous 
medication is shown necessary for the control of hypertension 
and there is a history of diastolic blood pressure of 
predominantly 100 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2007).  

A 20 percent evaluation requires diastolic pressure 
predominantly 110 or more or systolic pressure predominantly 
200 or more.  A 40 percent evaluation requires diastolic 
pressure predominantly 120 or more, and a 60 percent 
evaluation requires diastolic pressure predominantly 130 or 
more.  Id.  

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken 2 or more times on at least 3 
different days.  38 C.F.R. § 4.104, Code 7101.  The term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  Id. at Note (1).  


Analysis

A May 2005 rating decision granted service connection for 
hypertension and assigned a 10 percent evaluation, effective 
October 7, 2004, under Diagnostic Code 7101.  The veteran 
timely appealed the assigned rating.  

The veteran is seeking an evaluation in excess of 10 percent 
for his service-connected hypertension.  To warrant an 
evaluation in excess of 10 percent under Diagnostic Code 
7101, there must be evidence of diastolic pressure, the 
bottom number in a blood pressure reading, that is 
predominantly 110 mm or more or systolic pressure, the top 
number in a blood pressure reading, that is predominantly 200 
mm or more.  

The veteran's blood pressure on examination in June 2004 was 
156/98.  VA outpatient readings from June 2004 to September 
2006 are all under 200 mm systolic and under 110 mm 
diastolic.  

Consequently, the medical evidence on file does not support 
the assignment of an evaluation in excess of 10 percent for 
service-connected hypertension.  


Left Herniorrhaphy

Schedular Criteria

The veteran's left herniorrhaphy disability is rated under 
Diagnostic Code 7338.  
38 C.F.R. § 4.114, Diagnostic Code 7338 (2007). 

Under that code, a small, reducible hernia, or a hernia 
without true hernia protrusion, is rated as noncompensable, 
as is a hernia that is preoperative and remediable.  A 10 
percent schedular rating is appropriate for a recurrent post-
operative hernia that is readily reducible and well supported 
by a truss or belt.  

A small, post-operative recurrent hernia or an unoperated 
irremediable hernia that is not well supportable by a truss 
or that is not readily reducible warrants a 30 percent 
schedular rating.  A large post-operative recurrent hernia 
that is considered inoperable, which is not well supported 
under ordinary conditions and is not readily reducible 
warrants a 60 percent rating.  Id.  


Analysis

An April 1946 rating decision granted service connection for 
left inguinal hernia, recurrent, and assigned a 10 percent 
rating.  In July 1948, the disability was called left 
herniorrhaphy with left orchiectomy (undescended testes), and 
the rating was reduced to noncompensable.  

It was reported on VA examination in October 2001 that there 
was no problem with the hernia repair.  The examination 
revealed a left inguinal hernia repair without evidence of 
recurrence.  The left testicle was missing.  

The diagnosis was that of status post operative removal of 
the left undescended testicle.  When examined in September 
2006, there was no recurrent hernia and no residual pain over 
the left testicle area.  

The evidence reveals that the veteran does not have a problem 
with hernia recurrence and does not need a truss or belt.  
Consequently, a compensable evaluation is not warranted for 
service-connected left herniorrhaphy.  

Finally, the Board notes that the schedular evaluations in 
this case are not inadequate.  The veteran is currently 
assigned a 100 percent evaluation for his service-connected 
psychiatric disability.  Ratings in excess of those assigned 
for the other disabilities are provided for certain 
manifestations of those service-connected disabilities, but 
the medical evidence reflects that the required 
manifestations are not present in this case, as discussed 
above.  

There is no evidence showing that the veteran has experienced 
marked interference of employment or frequently hospitalized 
due to any service-connected disability at issue, other than 
the service-connected psychiatric disability.  

In this case, the RO's decision not to refer the issue for 
extraschedular consideration to the Chief Benefits Director 
or the Director, Compensation and Pension Service was 
correct.  

The Board also notes that because initial disability ratings 
are at issue for the knees, back, and hypertension, the 
veteran can be assigned staged disability ratings.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

However, as there is no significant variation in 
symptomatology for the veteran's service-connected back, knee 
and hypertension during the appeal period, staged ratings are 
not warranted for those disabilities.  


Special Monthly Compensation Claim 

SMC under the provisions of 38 U.S.C.A. § 1114(k) is payable 
if a veteran, as the result of service-connected disability, 
has suffered the anatomical loss or loss of use of one or 
more creative organs.  38 C.F.R. § 3.350(a) (2007).  

Loss of a creative organ will be shown by the acquired 
absence of one or both testicles (other than undescended 
testicles) or ovaries or other creative organ.  38 C.F.R. 
§ 3.350(a)(1).  

In this case, the veteran claims that his current loss of a 
creative organ is due to his service-connected removal of the 
left testicle, called a left orchiectomy.  The evidence 
reveals that the veteran had had a left inguinal hernia 
repair as a POW that recurred after he was liberated; the 
hernia was repaired.  The veteran also had a left undescended 
testicle.  An attempt was made to bring the left testicle 
down into the scrotum, but it became infected and was removed 
in 1948.  

The veteran said on VA examination in October 2001 that he 
had done well since the left orchiectomy, including fathering 
six children.  However, he noticed a decline in sexual 
potency beginning in 2000 that led to impotency.  

The examiner concluded after evaluation that the veteran's 
impotence was more likely due to the normal aging process and 
his use of antihypertensive medication and was unrelated to 
his orchiectomy over 50 years earlier.  

In short, the competent medical evidence of record shows that 
the veteran's left orchiectomy was due to an undescended 
testicle that became infected and was removed.  

As the applicable regulation specifically precludes removal 
of an undescended testicle from being considered loss of a 
creative organ, the veteran's claim for SMC for loss of a 
creative organ based on removal of an undescended testicle 
must be denied.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) 
(where law is dispositive, not evidence, the appeal should be 
terminated for lack of legal merit or entitlement); accord 
Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 
Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 
1995).


Earlier Effective Date Claim

Law And Regulations

Special monthly compensation may be paid at the "housebound" 
rate if a veteran has a single service- connected disability 
rated as 100 percent, and (1) has additional service-
connected disability or disabilities independently ratable at 
60 percent, separate and distinct from the 100 percent 
service-connected disability and involving different 
anatomical segments or bodily systems, or, (2) is permanently 
housebound by reason of service- connected disability or 
disabilities.  

The "permanently housebound" criteria are met when the 
veteran is substantially confined to his home and its 
immediate premises as a result of service-connected 
disabilities, or, if institutionalized, to the ward or 
clinical areas due to such disabilities, and it is reasonably 
certain that the disabilities and resultant confinement will 
continue throughout his lifetime.  38 U.S.C.A. § 1114(s) 
(West 2002); 38 C.F.R. § 3.350(i) (2007).  

The assignment of effective dates of awards is governed by 38 
U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In general, unless 
expressly provided otherwise, the effective date of an award 
is "fixed in accordance with the facts found, but shall not 
be earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  

The implementing regulation states that, in general, the 
effective date of award of compensation will be the date of 
the receipt of the claim, or the date entitlement arose, 
whichever is later.  

This general rule applies to claims for increased evaluation 
(see 38 C.F.R. § 3.400(o)(1)) with exception - where a claim 
for increased rating is received within a year from the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, the effective date 
could be the "factually ascertainable" date.  Otherwise, the 
effective date is the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2).  See Harper v. Brown, 10 Vet. App. 125, 
126-127 (1997).  


Analysis

In this case, the veteran did not actually file a claim 
specifically seeking compensation based on housebound status.  
Rather, the RO, on its own, granted the benefits, effective 
on June 8, 2004, as it determined that the veteran met the 
requirements for those benefits, effective that date, 
coincident to rating action taken in September 2004.  

A March 2001 rating decision granted an increased evaluation 
of 100 percent for service-connected psychiatric disability, 
effective on January 16, 2001.  A July 2004 rating decision 
granted service connection for low back disability and 
assigned a 40 percent evaluation effective January 31, 2001.  

The September 2004 rating decision granted service connection 
for disability of each knee and assigned separate 20 percent 
rating effective June 8, 2004, the date of VA examination.  

Consequently, June 8, 2004, is the date that the veteran had 
a single service-connected disability rated as 100 percent, 
his psychiatric disability, and had additional service-
connected disabilities independently ratable at 60 percent, 
separate and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or 
bodily systems.  

Nonetheless, housebound benefits may be awarded if, in 
addition to a disability rated as totally disabling, 
"permanently housebound" status is shown.  Being permanently 
housebound, in this case, means that the veteran is 
substantially confined to his home and its immediate premises 
as a result of service-connected disabilities that will, with 
reasonable certainty, continue throughout his lifetime.  

The record does not show "permanently housebound" status in 
this case because the veteran had not been institutionalized 
and because there is no evidence or contention from the 
veteran, including on VA examination in September 2006, that 
he is substantially confined to his house and immediate 
premises.  

Therefore, the Board concludes that the criteria for 
entitlement to housebound benefits were not met before June 
8, 2004; thus, an earlier effective date is not assignable in 
this case.  



ORDER

Service connection for impotence, bladder disorder, an 
acquired vision impairment, hearing loss, and right foot 
disorder is denied.  

An initial evaluation of 30 percent for the service-connected 
right knee disability is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  
The claim for an evaluation in excess of 100 percent for the 
service-connected psychiatric disability is denied.  

An initial evaluation in excess of 40 percent for the 
service-connected low back disability is denied.  

An initial evaluation in excess of 20 percent for the 
service-connected left knee disability is denied.  

An initial evaluation in excess of 10 percent for the 
service-connected hypertension is denied.  

A compensable evaluation for the service-connected left 
herniorrhaphy is denied.  

SMC for anatomical loss of a creative organ is denied.  

An effective date prior to June 2004 for the grant of SMC 
based on housebound status is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


